         Case 1:21-cr-00175-TJK Document 132 Filed 07/29/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                        v.                         ) Case No. 1:21-cr-175
                                                   )
 ETHAN NORDEAN, et al.,                            ) Judge Timothy J. Kelly
                                                   )
        Defendants.                                )
                                                   )

   DEFENDANT NORDEAN’S RESPONSE TO THE GOVERNMENT’S NOTICE OF
                 SEALED SUBMISSION OF EVIDENCE

       Defendant Nordean, through his counsel, files this brief response to the government’s

notice of “under seal submission of exhibits.” ECF No. 131.

       Nordean cannot respond to every misleading claim the government files in this case.

However, because the government makes representations to the public in its notice about videos

that it claims show his guilt and, at the same time, prevents the public from seeing evidence that

contradicts its claims, a response must be made. The government represents that, after Nordean

moved the Court for an order requiring the government to allow the public to see exculpatory

evidence, it found it necessary to file an “immediate response” to “Defendant’s characterization

of the events surrounding Nordean’s unlawful entrance into the Capitol.” ECF No. 131.

       Yet, although Nordean’s description of four videos the government does not want the

public to see took up about three pages, the government’s immediate response appears to consist

of quibbling with (1) the word “propping” in Nordean’s characterization of a “Highly Sensitive”

video in which a police officer holds a door as protestors enter the Capitol Building; and (2) the

word “authorizing” in Nordean’s description of videos that show police officers standing aside as




                                                                                                     1
          Case 1:21-cr-00175-TJK Document 132 Filed 07/29/21 Page 2 of 4




Nordean and others peacefully file between them to enter the Capitol through doors which the

officers themselves opened. ECF No. 131, p. 1.

       What makes these public claims particularly inappropriate is that the government forbids

Nordean from simply pasting images into this filing to show the government is making

misleading claims. The government tells the public a police officer did not “move a box out of

the way of protestors entering the building.” ECF No. 131, p. 1. Nordean simply points to the

2:36:02 p.m. mark in 0912 USCS 01 Upper West Terrace Door-2021-01-

06_14h20min00s000ms.asf. 1

       The government represents to the public that it is “false” to say that videos show officers

holding or “propping” doors for protestors. Nordean points to the 2:37:08 p.m. mark in 0912

USCS 01 Upper West Terrace Door-2021-01-0614h20min00s000ms.asf.

       Perhaps most damning, consider the following clips, in tandem, in weighing the truth of

the government’s claim to the public that the videos it will not release show “outnumbered

Capitol Police officers being overrun by rioters unlawfully breaching a Capitol entrance.” ECF

No. 103, p. 1. Nordean asks the Court to first review 2:33:18 p.m. in 126 USC

01 Upper West Terrace - 2021-01-06 _14h20min00s0000ms.asf; and then 2:33:42 p.m. in 0912

USCS 01 Upper West Terrace Door-2021-01-06_14h20min00s000ms.asf. In the first clip,

police officers open an inner door to the Capitol, allowing protestors who are already in the




1
  The government did not copy the defense with the video files it provided to the Court under
seal. Therefore, Nordean has no way of knowing whether the files the government submitted are
the same as the first, highly edited ones he received; the second and longer versions; or
something else the government created in response to Nordean’s motion to remove sensitivity
designations. Moreover, all four videos at issue were produced to the defense in a format that
prevents Nordean from placing them in a Dropbox link it can provide to the Court. Nordean
therefore requests that the Court advise the parties if the video time citations in this filing do not
align with the videos the Court received ex parte from the government.
                                                                                                     2
          Case 1:21-cr-00175-TJK Document 132 Filed 07/29/21 Page 3 of 4




building to enter a hallway leading to the Upper West Terrace Door. Seconds later, in the second

clip, the protestors then open the Upper West Terrace Door to dozens or perhaps hundreds of

protestors. With respect to the government’s claim of officers being “overrun,” and its claim that

Nordean “falsely” represents that the videos show officers “authorizing” entry into the Capitol

Building, Nordean asks the Court to view 2:37:28 p.m. in 126 USC 01 Upper West Terrace -

2021-01-06 _14h37min00s0000ms.asf, showing Nordean and others peacefully walking between

multiple police officers who permit them to enter. It also asks the Court to view 2:44:00 p.m. to

2:44:30 p.m. in 0912 USCS 01 Upper West Terrace Door-2021-01-06_14h20min00s000ms.asf,

in which police officers easily block a narrow entrance to the Capitol at the Upper West Terrace

Door but then subsequently decide to permit protestors, who are not “overrunning” them, to

enter.

         Finally, Nordean asks the Court to notice that the government’s immediate response does

not provide any explanation for why the two truncated CCTV video clips of Nordean’s entrance

to the Capitol it initially produced to the defense were edited to exclude all of the law

enforcement interactions described above.



Dated: July 29, 2021                          Respectfully submitted,

                                              /s/ David B. Smith
                                              David B. Smith (D.C. Bar No. 403068)
                                              108 N. Alfred St.
                                              Alexandria, VA 22314
                                              Phone:(703)548-8911
                                              Fax:(703)548-8935
                                              dbs@davidbsmithpllc.com

                                              Nicholas D. Smith (D.C. Bar No. 1029802)
                                              7 East 20th Street
                                              New York, NY 10003
                                              Phone: (917) 902-3869

                                                                                                    3
         Case 1:21-cr-00175-TJK Document 132 Filed 07/29/21 Page 4 of 4




                                             nds@davidbsmithpllc.com


                                     Certificate of Service

       I hereby certify that on the 29th day of July, 2021, I filed the foregoing document with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-6986

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel to Ethan Nordean




                                                                                                 4
